The following is an examiner’s statement of reasons for allowance:
In the art of record, Sogo et al. (US 2012/0139950 A1) generally discloses the aspect of a method implemented by a computing device, the method comprising: displaying a first view of representations of content in a user interface, the first view describing the content at a first level of granularity; recognizing touch inputs through interaction with a display device of the user interface as indicating movement; identifying a semantic swap gesture from the touch inputs, wherein the semantic swap gesture is utilized to navigate between views of the content; determining that the semantic swap gesture has reached a distance-based semantic threshold at which a swap in views of the content is to occur, the distance-based semantic threshold based on an amount of movement in contact points of the touch inputs; determining that the distance-based semantic threshold reached corresponds to a first direct manipulation threshold associated with a  snap point  ; in response to determining that the semantic swap gesture has reached the distance-based semantic threshold and the first direct manipulation threshold causing an operation to replace the first view  displayed in the user interface with a second view that describes the content at a first second level of granularity corresponding to the snap point that is different from the other first level of granularity associated with the first view, and in view of Servan et al. (US 6034661B1) displaying a crossfade animation to transition between the first view and the second view in which different levels of opacity of the first view and the second view are 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1: 	
wherein the semantic swap gesture is utilized to navigate between views of the content, wherein the views of the content comprise semantic headers; displaying a crossfade animation to transition between the first view and the second view in which different levels of opacity of the first view and the second view are displayed together in an original instance for the transition wherein the semantic headers disappear during the displaying the crossfade animation and reappear after the displaying the crossfade animation..
The claim limitations are quite unique in the sense that two different type of transition animation occur when the semantic swap gesture is determined to reach a threshold: One is that cause different opacity to happen when transition for the first view to the second, but also the semantic header disappear and then reappear after the transition. This is not taught in any of the prior arts. 

In addition to the art cited in the previous office action, the following art was also
considered:

The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DI XIAO/Primary Examiner, Art Unit 2179